DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,883,171 to Carlton in view of US Patent 4,733,808 to Turner and US Published Application 2011/0167536 to Kellerhals.
Regarding claim 1, Carlton discloses a system for a carrier, said carrier comprising: a carrier (Fig. 4); a flap (40) which can hinge open and closed; wherein when said flap is closed it is adjacent to an insert (26) which houses at least one pocket (66, 68, 70, 72, 74); wherein said insert comprises more than one pocket (Fig. 4 - 66, 68, 70, 72, 74), and wherein said insert comprises at least two dissimilar calls (Col. 1, lines 9-23 notes different calls).  To the extent there is any doubt about the different calls, the Fig. 8 embodiment discloses strips 96 used to identify different calls.  It would have been obvious to one of ordinary skill to have stored different calls in the Fig. 4 embodiment to attract a variety of animals, when desired.  Carlton fails to disclose the carrier being elongated and having a closing element.  However, Turner discloses a hunting call holder comprising an elongated carrier (Fig. 3) comprising a left distal end (left end in Fig. 3) and a right distal end (right end in Fig. 3); a closing element (Velcro – Col. 2, lines 26-31) which can secure the left distal end to the right distal end.  It would have been obvious to one of ordinary skill to have used a wrist band to attach Carlton’s carrier to a user because it would allow for hands-free carrying of the calls while providing quick access to the calls.  The combination fails to disclose the claimed details of the flap.  However, Kellerhals discloses a carrier including a flap (202) wherein said flap comprises a hinge (where 202 is secured to 204; see Figs. 2-3) and a flap coupler (307 – Fig. 3), and wherein a pocket (306, 308, 310) is located between said hinge and said flap coupler (Fig. 3).  It would have been obvious to one of ordinary skill to have used the flap from Kellerhals to cover the insert in the combination because doing so only involves a simple substitution of one known, equivalent pocket closure element for another to obtain predictable results.  The combination discloses wherein said hinge is located on said carrier and is located between said left distal end and said right distal end, and wherein said elongated carrier comprises a length between said left distal end and said right distal end, and wherein said hinge is located perpendicular to said length (see orientation of hinge in Kellerhals).
Regarding claim 3, Carlton discloses at least one call (Fig. 5).
Regarding claim 7, Carlton discloses wherein said insert comprises at least three pockets (Fig. 4 - 66, 68, 70, 72, 74) vertically aligned.
Regarding claim 12, the combination from claim 1 discloses wherein said carrier further comprises an inner layer (securing strap 16 – Turner, Fig. 3), and wherein said insert is coupled to said inner layer.
Regarding claim 13, Carlton discloses wherein said pocket comprises a void (76 – Fig. 4) such that said at least one call is at least partially visible when located in said pocket (see Figs. 6 and 8, which show the calls in similar pockets).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlton, Turner and Kellerhals, further in view of Gear Review: Rocky Mountain The Threat Bugle Tube (NPL #1 “Rocky Mountain” (two screen captures)).
Regarding claim 2, the combination from claim 1 fails to disclose a bugle tube.  However, Rocky Mountain discloses a bugle tube and a call (see screen captures).  It would have been obvious to one of ordinary skill to have used a bugle tube with the calls in the combination because it would allow the hunter to better focus their call in a desired direction.  In the combination, said elongated carrier fits (i.e. is capable of fitting) around said bugle tube (the carrier is adjustable and fits a variety of user wrist sizes, and the bugle tube ranges from a diameter less than a typical wrist to greater than a typical wrist).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlton, Turner and Kellerhals, further in view of US Patent 5,567,055 to Smith.
Regarding claim 4, Carlton discloses wherein said insert further comprises a backing (28 – Fig. 3).  Carlton fails to disclose holes in the backing.  However, Carlton discloses that the top is made from a vapor-permeable material, which would include holes to allow the vapor to pass through (see abstract).  Smith discloses a carrier entirely made from a ventilated material (mesh – 84, Fig. 7).  It would have been obvious to one of ordinary skill to have used Carlton’s vapor-permeable material on the entire insert because it would increase air flow to the wet calls (i.e. instead of just the top being permeable, the entire insert would be permeable).  To the extent the band (16 – Turner) is not vapor permeable, it would be made so to allow for vapor flow through the backing.  Alternatively, to the extent a mesh material is disclosed and desired by applicant, Smith discloses a carrier made entirely from mesh material (84 – Fig. 7).  It would have been obvious to one of ordinary skill to have used mesh for Carlton’s insert because doing so only involves a simple substitution of one known, equivalent material for another to obtain predictable results.  Further, mesh is useful for drying wet objects (the calls would be wet after use), as taught by Smith (Col. 6, lines 9-10).  It is noted that one of skill in the art would be capable of sizing the holes to resist water droplets, as taught by Carlton (Col. 5, lines 19-20).
Regarding claims 5-6, the combination from claim 4 discloses wherein said backing comprises a mesh material and wherein said pocket comprises at least one hole (the mesh material and vapor permeable material would have holes).
Response to Arguments
Applicant's arguments filed 2/3/2022 have been fully considered but they are not persuasive.
As to applicant’s argument that claim 9 is allowable (page 4), see the rejection above, which explains where the subject matter of claim 9 is found in the prior art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734